   S. BRETT SUTTON 143107
 1 brett@suttonhague.com
   JARED HAGUE 251517
 2 jared@suttonhague.com
   SUTTON HAGUE LAW CORPORATION, P.C.
 3 5200 North Palm Avenue, Suite 203
   Fresno, California 93704
 4 Telephone: (559) 325-0500

 5 Attorneys for Defendant
   SCELZI ENTERPRISES, INC.
 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
                                                * * *
 9
   RODERICK MURRAY, an individual, on )             Case No. 1:18-CV-01492-LJO-SKO
10 behalf of the State of California, as a    )
   private attorney general, and on behalf of )
11
   all others similarly situated;             )     RENEWED JOINT STIPULATION TO
12                                            )     CONTINUE DEFENDANT SCELZI
                  Plaintiff,                  )     ENTERPRISES, INC.’S DEADLINE TO
13                                            )     FILE RESPONSIVE PLEADING;
           vs.                                )     ORDER
14                                            )
   SCELZI ENTERPRISES, INC., a                )     (Doc. 16)
15
   California corporation, and DOES 1         )
16 through  50, inclusive,                    )
                                              )
17           Defendant(s).                    )
                                              )
18                                            )
19                                            )

20          Plaintiff RODERICK MURRAY (hereinafter “Plaintiff”) and Defendant SCELZI

21 ENTERPRISES, INC. (hereinafter “Defendant”) hereby stipulate and agree, by and through their

22 attorneys of record in this matter, as follows:

23                         1.      WHEREAS, on or about January 31, 2019, pursuant to Rule 15(a)(1)

24                 of the Federal Rules of Civil Procedure, Plaintiff filed a First Amended Complaint

25                 (ECF No. 7) in response to Defendant’s Motion to Dismiss (ECF No. 5), rendering

26                 Defendant’s Motion moot;

27                         2.      WHEREAS, thereafter the Parties, through their counsel of record at

28                 that time, met and conferred regarding the issues raised in the action and agreed to
 1                 participate in private mediation with wage and hour class action mediator Lisa
 2                 Klerman in attempt to resolve the action;
 3                         3.     WHEREAS, on or about February 5, 2019, Plaintiff and Defendant
 4                 submitted a Joint Stipulation (ECF No. 8) by which, among other things, Defendant
 5                 was to file a responsive pleading to Plaintiff’s First Amended Complaint not later
 6                 than June 1, 2019;
 7                         4.     WHEREAS, on or about April 8, 2019, Defendant filed a proposed
 8                 Consent Order by which Defendant substituted in the law firm of Sutton Hague Law
 9                 Corporation as its counsel of record in this matter;
10                         5.     WHEREAS, Plaintiff and Defendant and their counsel of record
11                 participated in a full-day mediation session with Ms. Klerman on May 28, 2019;
12                         6.     WHEREAS, the Parties did not reach a resolution of the case during
13                 the May 28, 2019 mediation session, but desire to continue in negotiations over the
14                 coming days with the assistance of Ms. Klerman and, if possible to avoid the need
15                 for anticipated motion practice that would be entailed in Defendant’s filing of a
16                 responsive pleading.
17                         7.     NOW THEREFORE, the Parties, hereby stipulate and agree to the
18                 following:
19                 a.      The time for Defendant to file a responsive pleading to Plaintiff’s First
20                         Amended Complaint (ECF No. 7) is extended to June 7, 2019.
21

22 Dated: May 30, 2019                            MELMED LAW GROUP, P.C.
                                                  ACKERMANN & TILAJEF, P.C.
23

24
                                                  By:       /s/ Craig Ackermanm
25
                                                            JONATHAN MELMED, ESQ.
26                                                          CRAIG J. ACKERMANN, ESQ.

27
     Dated: June 3, 2019                          SUTTON HAGUE LAW CORPORATION, P.C.
28

                                                        2
 1
                                                   By:        /s/ S. Brett Sutton
 2                                                           S. BRETT SUTTON
                                                             JARED HAGUE
 3                                                           Attorneys for Defendant
                                                             SCELZI ENTERPRISES, INC.
 4
                                         Local Rule 131 Attestation
 5

 6           Pursuant to Local Rule 131(e), I attest that all of the signatories listed above concur in this
     filing’s contents and have authorized the filing of this document.
 7

 8                                                            /s/ S. Brett Sutton
                                                             S. Brett Sutton
 9

10

11                                                 ORDER

12          GOOD CAUSE APPEARING (see Doc. 16), it is hereby ORDERED that Defendant

13 SCELZI ENTERPRISES, INC.’S deadline to file a responsive pleading to Plaintiff RODERICK

14 MURRAY’S First Amended Complaint is extended to June 7, 2019.

15
     IT IS SO ORDERED.
16
        Dated:     June 3, 2019                                /s/ Lawrence J. O’Neill _____
17
                                                   UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                         3
